Citation Nr: 0326363	
Decision Date: 10/04/03    Archive Date: 10/15/03

DOCKET NO.  02-09 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from July 1965 to 
July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO denied the 
issues of entitlement to a disability evaluation greater than 
50 percent for the service-connected PTSD and entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disability.  


REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of the veteran's 
appeal.  Specifically, on November 9, 2000, the President 
signed into law the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West 2002).  See also, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

In the substantive appeal which was received at the RO in 
July 2002, the veteran's attorney contended that the RO 
failed to comply with the provisions of the VCAA.  The Board 
agrees.  

Specifically, in the July 2002 statement of the case, the RO 
notified the veteran of the recent passage of the VCAA, 
including VA's duty to notify and duty to assist (in the 
procurement of evidence) provisions contained therein.  Also 
in this document, the RO informed the veteran of the type of 
evidence necessary to support a grant of his increased rating 
and total rating claims.  Significantly, however, the RO has 
not, at any time during the current appeal, notified the 
veteran, with regard to these issues, of the specific type of 
evidence needed from him and the information which would be 
supplied by VA.  

Furthermore, in February 2002, the veteran was accorded a VA 
PTSD examination.  According to the report of this 
evaluation, the veteran noted that he was treated 
approximately every three to four months at the Mental 
Hygiene Clinic and that he last received treatment at this 
facility in November 2001.  Records of such treatment have 
not been obtained and associated with the veteran's claims 
folder during the current appeal.  On remand, therefore, an 
attempt should be made to procure any available reports of 
recent psychiatric treatment that the veteran has received.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.

2.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to his psychiatric treatment 
from the local VA Mental Hygiene Clinic 
since December 2000.  

3.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature and extent of the 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
report of the evaluation.  In addition, 
the examiner should provide a Global 
Assessment of Functioning (GAF) score 
along with an explanation of the score's 
meaning.

Additionally, the examiner should express 
a specific opinion as to the effect of 
the service-connected PTSD on the 
veteran's ability to obtain and maintain 
gainful occupation.  The examiner should 
render an opinion as to whether this 
service-connected psychiatric disability 
prevents employment.  

4.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
a disability rating greater than 
50 percent for the service-connected PTSD 
as well as the issue of entitlement to a 
total disability rating based on 
individual unemployability due to 
service-connected disability.  

Furthermore, the RO's consideration of 
referring the veteran's PTSD increased 
rating issue for extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
(2002) must be documented on 
readjudication.  

If the benefits sought on appeal remain 
denied, the veteran should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since 
the issuance of the statement of the case 
in July 2002.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




